DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 2/7/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/5/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 42 is canceled. Claim 43 is newly added. Claim 40 has been amended. Claims 1, 3-15, 37-41 and 43 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 37-41 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. "Effect of cyclodextrin and membrane lipid structure upon cyclodextrin–lipid interaction." Langmuir 29.47 (2013): 14631-14638 (hereinafter Huang, reference of record), Cheng et al. "Preparation and Properties of Asymmetric Vesicles That Mimic Cell Membranes." Journal of Biological Chemistry 284.10 (2009): 6079-6092 (hereinafter Cheng, cited in applicants IDS) and Fike et al. US 2013/0109094, published 5/2/2013 (hereinafter Fike, cited in applicants IDS). This rejection is repeated for the same reasons as set forth in the Official Action mailed on 11/5/2021 with respect to 1, 3-15, 37-41 and newly applied to claim 43. A reply to applicants’ traversal is found below. 
Huang describes the effect of cyclodextrin (CD) and membrane lipid structure upon cyclodextrin-lipid interactions (Huang, abstract). Huang describes how the ring size of CDs effects the removal of phospholipids from human erythrocytes in the order of αCD > βCD >> ꝩ CD. Huang states that the ring size of αCDs uniquely allows it to bind lipids and not cholesterol (Huang, intro para 3 and 4). Huang found that methyl substituted CDs (methyl αCD and βCD in particular) resulted stronger lipid interactions and catalyzed the “efficient lipid exchange” at lower concentrations when compared to other CDs (Huang, pg 14636, para 3). Huang describes the exchange of specific lipids including dipalmitoylphosphatidylcholine, which represents a species under the broader genus of phosphatidylcholine (Huang, pg 14632 para 2 and Materials and methods-Materials where the first four phospholipids listed are phosphatidylcholines). Huang developed model multilamellar vesicles (MLVs) to examine CD-catalyzed lipid exchange. Huang outlines design strategies and implications for CD-catalyzed lipid exchange on pg 14636, para 4. Notably, Huang provides motivation for optimizing the selection of both CD and lipid by examining their binding interactions to optimize lipid exchange. Huang states:
 “A lipid bound too weakly to CD would not be extracted from a vesicle, preventing its exchange. A lipid bound too strongly to CD would not be released from CD back into a vesicle, also preventing its exchange. Thus, an intermediate strength of CD−lipid interaction is most desirable” (Huang, pg 14636, para 4).

Huang used FRET to measure the amount of exchange between MLVs using fluorescently labeled lipids (Huang, Methods-FRET measurements of lipid exchange and Figure 5). Huang specifically characterized the percent exchange between the outer leaflets of the MLVs and observed exchange rates greater than 70% (Huang, Figure 2, 5 and 6). Huang describes incubation times of 30min at 23oC or 55oC (Huang, Figure 6). Huang does not expressly describe the exchange of lipids between a pre-complexed αCD-lipid complex and a live cell. 
Cheng describes similar methods for substituting lipids in a membrane system which is used to model a cell membrane (Cheng, abstract). Cheng describes pre-forming CD-lipid complexes by incubated sphingomyelin (SM) with methyl βCD (Cheng, pg 6082 Results para 1). Cheng describes incubating the pre-formed CD-lipid complex with a small unilamellar vesicle (SUV) and observed “considerable SM transfer into SUV fractions within minutes” (Cheng, pg 6083 col 2 para 2). Cheng describes how the cell-like SUV models showed similar lipid compositions and dynamics to that of eukaryotic membranes (Cheng, pg 6080, col 1 para 3). Cheng observed exchange rates of “75-82% of the outer leaf (Cheng, pg 6083 col 2 para 3). Cheng describes the use of methyl βCD and not methyl αCD lipid complexes. Cheng does not expressly describe the lipid exchange of methyl βCD SM complexes with live cells.
Fike describes methods to deliver lipids in a dry medium format to cultured cells. In example 20, Fike describes the pre-formation of CD-lipid complexes which were then added to cultured cells (Fike, para 475-479 and Table 5). Fike describes how the CD-lipid complexes enhance the bioavailability of usable lipid content to cultured cells resulting in improved growth and viability (Fike, para 745 and 476). 
It would have been prima facie obvious to one of ordinary skill in the art to use αCD or methyl αCD as described by Huang instead of methyl βCD in the pre-complexed lipid exchange method described by Cheng in order to improve sphingomyelin exchange. It would have been a matter of simple substitution for one CD for another to obtain predictable results. One would have been motivated to perform this substitution in order to optimize sphingomyelin exchange since Huang provides motivation to experiment with different CDs (varying in methyl substitution and ring size) to modulate CD-lipid binding. Furthermore, Huang indicates that αCD and in particular methyl substituted αCD have stronger lipid binding interactions than βCD. Thus, one would have a reasonable expectation of success given the effectiveness of αCD and methyl αCD in forming lipid complexes and undergoing lipid exchange with cell-like SUV models. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to use live cells as reported by Fike for lipid exchange rather than the cell-like SUV models reported by Cheng. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Fike shows that pre-formed CD-lipid complexes are effective at delivering lipids into cultured cells. One would have been motivated to use live cells rather than the cell-like SUV models in order to enhance the bioavailability of usable sphingomyelin or other essential lipids or modulate membrane lipid composition to improve cellular growth and viability. One would have a reasonable expectation of success given the similar lipid content of eukaryotic membranes to the cell-like SUV models reported by Cheng as well as the favorable results achieved by Fike in exchanging lipids into live cells using CDs. 
Furthermore, both Chang and Huang describe numerous variations on incubation time and temperature for forming the CD-lipid complexes and allowing the CD-lipid complex to interact with the model vesicle. In this regard, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the incubation time of 30 minutes to 2 hours (e.g., claims 7 and 43) and incubation temperature of 37oC (e.g., claims 14 and 43). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Response to Traversal
Applicant traverses the instant rejection by pointing to Fig 1 and para 29-31 of the instant specification to clarify the terms “cyclodextrin”, “cyclodextrin-lipid complex” and “bounded”. Applicant summarizes the disclosures of Huang, Cheng and Fike with respect to the instant 103 rejection. Applicant argues that the examiner failed to include sufficient rationale to support a prima facie case of obviousness. More specifically, applicant argues that none of the rationales are sufficient to show an exchange between the complexes of the present disclosure and the bilayer of a living cell and would not be a matter of simple substitution, simple combination of prior art elements to yield predictable results or a matter of routine experimentation as alleged. 
With respect to applicants’ arguments over not providing sufficient rationale to support a prima facie case of obviousness, this argument is not found persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. The examiner has described three rationales to show that it would have been prima facie obvious to one of ordinary skill in the art to combine the disclosures of Huang, Cheng and Fike. Briefly, it is argued that one of ordinary skill would find it obvious to use αCD or methyl αCD as described by Huang instead of methyl βCD in the pre-complexed lipid exchange method described by Cheng in order to improve sphingomyelin exchange. One would have been motivated to perform this substitution in order to optimize sphingomyelin exchange since Huang provides motivation to experiment with different CDs (varying in methyl substitution and ring size) to modulate CD-lipid binding. Furthermore, one of ordinary skill would find it obvious to use live cells as reported by Fike for lipid exchange rather than the cell-like SUV models reported by Cheng. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Fike shows that pre-formed CD-lipid complexes are effective at delivering lipids into cultured cells. One would have been motivated to use live cells rather than the cell-like SUV models in order to enhance the bioavailability of usable sphingomyelin or other essential lipids or modulate membrane lipid composition to improve cellular growth and viability. With respect to the specific incubation times and temperatures described in claims 7, 14 and newly added 43, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to arrive at these laboratory parameters since both Chang and Huang describe numerous variations on incubation time and temperature for forming the CD-lipid complexes and allowing the CD-lipid complex to interact with the model vesicle.  Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 
Applicant further argues that the Examiner has failed to adequately address the likelihood of success as to why the cited references could be modified to include the claimed complexes of the present disclosure and that the lipid exchange between the claimed complexes and the cells of the present disclosure is likely to be successful. Although applicant acknowledges that the Examiner described a reasonable expectation in the effectiveness of αCD and methyl αCD in forming lipid complexes and undergoing lipid exchange with a cell like SUV models and the similar lipid content of eukaryotic membranes to the cell-like SUV models reported by Cheng as well as the favorable results achieved by Fike in exchanging lipids into live cells using CDs, Applicant argues that the art is unpredictable and no evidence was provided by the Examiner. Applicant argues that hindsight reconstruction of Applicant’s claim was used to erroneously used to construct the 103 rejection, which discounts the number of complexities the inventor faced when arriving at the claimed invention. 
This argument has been fully considered, but was not found persuasive. As acknowledged by Applicant, the Examiner has provided statements on why one of ordinary skill would have a reasonably expectation of success. Applicants arguments over unpredictability in the art must be supported by factual findings. Attorney arguments do not replace evidence where evidence is necessary, see MPEP 2145. Furthermore, although applicant has argued that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it considers only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper, see MPEP 2145.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633